Citation Nr: 1111548	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety disorder, depression, major depression, depressive disorder, depressive disorder not elsewhere classified (NEC), depressive disorder not otherwise specified (NOS), and delusional disorder NOS (also referred to simply herein as "acquired psychiatric disorder").

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of her mental illness.  As the Veteran files a claim for the affliction her mental condition, whatever that is, causes her, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed an application to reopen her claim of entitlement to service connection for PTSD.  The medical evidence of record, however, indicates that she has been diagnosed with PTSD as well as adjustment disorder, anxiety disorder, depression, major depression, depressive disorder, depressive disorder NEC, depressive disorder NOS, and delusional disorder NOS.  Therefore, the Board has recharacterized the second and fourth issues on appeal as indicated above to include these disorders in addition to PTSD.

Further, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted, the "factual basis" of a service connection claim is the Veteran's disease or injury rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  That the Veteran's initial claim of entitlement to service connection for depression/psychiatric problems/sexual abuse was characterized by the RO prior to Clemons as one of entitlement to service connection solely for PTSD thus is inconsequential, as this disorder has the same factual basis of an acquired psychiatric disorder as the adjustment disorder, anxiety disorder, depression, major depression, depressive disorder, depressive disorder NEC, depressive disorder NOS, and delusional disorder NOS involved in this case.

The issues of entitlement to service connection for asthma and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the Veteran's initial claims of entitlement to service connection for asthma and for the acquired psychiatric disorder of PTSD.  The Veteran was notified of the decision and of her appellate rights, but did not appeal.

2.  The evidence received subsequent to the February 2004 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for asthma and for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the February 2004 rating decision is new and material, and the claims of entitlement to service connection for asthma and for an acquired psychiatric disorder therefore are reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the first two issues on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to these issues, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for asthma and for an acquired psychiatric disorder.  She contends that the first of these disabilities was incurred as a result of going to "the gas chamber" during her basic training and that the second was incurred as a result of sexual assault by her commanding sergeant during her service in Germany.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The credible supporting evidence necessary to establish the occurrence of a stressor during service varies depending on the stressor alleged.  With respect to in-service personal assaults, such evidence may be found in sources other than the Veteran's service records.  38 C.F.R. § 3.304(f)(5); see also YR v. West, 11 Vet. App. 393 (1998); Moreau v. Brown, 9 Vet. App. 389 (1996).  Examples include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Credible supporting evidence generally cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  However, an exception to this general rule exists such that after-the-fact medical nexus evidence can be used to establish the occurrence of a claimed in-service stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).

In an February 2004 rating decision, the RO denied the Veteran's initial claims of entitlement to service connection for asthma and for the acquired psychiatric disorder of PTSD.  No evidence that she had a current diagnosis of asthma; that she had complained of, received treatment for, or been diagnosed with asthma during service; or that a relationship existed between any asthma and her service was found.  Evidence that she had a confirmed current diagnosis of PTSD, that her claimed in-service stressor or sexual assault or abuse occurred, or that a relationship existed between any mental condition and her service also was not found.

The pertinent evidence as of the February 2004 rating decision included service treatment records, service personnel records, treatment records from Southern Regional Hospital and from Georgia Regional Hospital, an undated PTSD Questionnaire from the Veteran, and lay statements from X.R., S.C., and D.R. (the Veteran's children); from D.R. (the Veteran's husband at the time of her service in Germany and a fellow soldier stationed there); and from J.R. (the Veteran's then current husband).  

The service treatment records revealed that the Veteran complained of mild hay fever in May 1976, prior to her enlistment; indicated that she had received treatment for asthma, hay fever, or a sinus condition in April 1978; underwent a chest X-ray to rule out asthma in an illegible month in 1978; was referred for asthma and diagnosed with what appears to be an illegible ventricular syndrome in May 1979; and was given a normal clinical evaluation with respect to her lungs and chest in June 1979, a month prior to her separation.  They also revealed that she was diagnosed with adjustment reaction to adult life due to marital and administrative problems in September 1978.  The service personnel records document that the Veteran served in Germany from October 1977 to July 1979, that she had several specific incidents of poor work performance beginning around December 1977, that she received counseling and was passed up for promotion as a result, and that she was discharged as a result of failure to maintain acceptable standards for retention.  

The treatment records from Southern Regional Hospital did not reference asthma or any psychiatric problem, while the treatment records from Georgia Regional Hospital contained diagnoses of adjustment disorder and depression made in April 1986.  



In her undated PTSD Questionnaire, the Veteran indicated that her first asthma attack occurred in basic training after going to "the gas chamber" and that the sergeant she worked under in Germany sexually touched all of his subordinate females, including her, as well as said "unwanted sexual words" to her.  The lay statements from her children and then current husband collectively convey that she related being sexually abused during service and that she has asthma attacks because of her outbursts and tantrums or because of her bad health.  In addition, the lay statement from the Veteran's husband at the time of her service in Germany conveys that she told him she was being sexually abused by her immediate supervisor and that other female soldiers who worked with her complained of being sexually harassed by the immediate supervisor as well.

Immediately after its issuance, the Veteran was notified of the February 2004 rating decision, as well as of her appellate rights.  She did not appeal.  As such, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  It therefore does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the February 2004 rating decision, pertinent evidence in the form of VA treatment records dated from December 2002 to May 2005 and letters from Drs. S.C. and N.N. dated in October 2007 were associated with the claims file.  The VA treatment records contain diagnoses of asthma, PTSD, anxiety disorder, major depression, depressive disorder, and depressive disorder NEC; indicate that the Veteran had an asthma exacerbation in December 2002; and note that she reported sexual trauma on one occasion.  The letter from Dr. S.C. identifies depression as an additional diagnosis, while the letter from Dr. N.N. similarly identifies depressive disorder NOS and delusional disorder NOS as additional diagnoses.

The Board finds that new and material evidence has been submitted with respect to each of the Veteran's claims.  The evidence in the above paragraph was not considered in the previous February 2004 rating decision.  It relates to the first previously unestablished fact necessary to substantiate each of the Veteran's claims.  Although a current diagnosis of asthma and a current confirmed diagnosis of PTSD had not been made as of the time of that decision, they have been now.  Diagnoses of adjustment disorder and depression established before this rating decision further have been accompanied by diagnoses of anxiety disorder, major depression, depressive disorder, depressive disorder NEC, depressive disorder NOS, and delusion disorder NOS.  Thus, the VA treatment records and letters from Drs. S.C. and N.N. are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating each of the Veteran's claims finally has been raised by this evidence when considered in concert with the previously submitted evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires the provision of a medical examination complete with a nexus opinion for both claims.

Having found that new and material evidence has been submitted, the claim of entitlement to service connection for asthma and the claim of entitlement to service connection for an acquired psychiatric disorder are reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for asthma is reopened.  To this extent, and only to this extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issues of the Veteran's entitlement to service connection for asthma and entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.



I.  Notice

As noted above, 38 C.F.R. § 3.304(f)(5) provides several examples of sources other than the Veteran's service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  This regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran of these examples and allowing her either the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  

A review of the claims file shows that the Veteran was not advised pursuant to 38 C.F.R. § 3.304(f)(5) in either the September 2003 VCAA notice letter sent with respect to her initial claims or the April 2006 VCAA notice letter sent with respect to her currently pending claims.  The back of her undated PTSD Questionnaire, which was submitted prior to the February 2004 rating decision, lists as symptoms of PTSD some examples of sources other than service records listed in 38 C.F.R. § 3.304(f)(5) as being capable of constituting credible supporting evidence of an in-service personal assault .  It also directs the Veteran to be sure to submit any evidence that might substantiate her claim.

However, the PTSD Questionnaire does not list all examples identified by 38 C.F.R. § 3.304(f)(5) of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service personal assault.  Statements from family members, roommates, fellow service members, or clergy is not listed, for example.  This source is particularly important in this case, as both the Veteran and her husband at the time she served in Germany, who also was a fellow soldier stationed there, both indicated that other females serving under her supervising sergeant experienced sexual touching or harassment.

Complete notification pursuant to 38 C.F.R. § 3.304(f)(5) accordingly must be accomplished on remand because this regulation so mandates.

II.  Records

VA's duty to assist the Veteran in substantiating her claim includes making reasonable efforts to help procure pertinent records.  See 38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3).  Reasonable efforts to help obtain records that are not in Federal custody generally consist of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  The appellant shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2).

The Veteran indicated in two VA Form 21-4142s entitled Authorization and Consent to Release Information to VA dated in October 2002, during the pendency of her initial claims, that she had been treated for asthma by Dr. M. since 1997 and by South Fulton Medical Center from 1992 to 2001.  

VA requested treatment records from Dr. M. and from South Fulton Medical Center via letters dated in September 2003.  No response was received from Dr. M.  South Fulton Medical Center responded later in September 2003 that it was unable to comply with the request because the authorization from the Veteran was invalid.

A review of the claims file reveals that no follow-up request was made to Dr. M. for treatment records regarding the Veteran.  It also reveals that the Veteran was not asked to fill out another valid VA Form 21-4142 so that her treatment records from South Fulton Medical Center could be obtained.  Indeed, the claims file does not reveal that she ever was informed that her treatment records from this facility or Dr. M. had not been obtained.  Attempts to undertake each of these actions shall occur on remand because they are mandated by the aforementioned statute and regulation.  The Board notes, however, that these attempts are contingent upon the Veteran first fully completing and submitting a new VA Form 21-4142 for Dr. M. and for South Fulton Medical Center.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1)(ii).

III.  Medical Examinations and Opinions

VA's duty to assist the Veteran in substantiating her claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The pertinent evidence is as set forth above.

A review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding her entitlement to service connection for asthma or her entitlement to service connection for an acquired psychiatric disorder.  The Board finds that the provision of such medical examinations and opinions are required in this case.

With respect to asthma, a current diagnosis is of record.  Service treatment records reference asthma as well as contain a diagnosis of what appears to be an illegible ventricular syndrome.  By indicating that her first asthma attack was during basic training, the Veteran implies that she suffered additional attacks thereafter.  She is competent to report the onset and continuity of this symptomatology because it is capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  She also appears at first glance to be credible in this regard.  VA treatment records document an asthma exacerbation in December 2002.  The lay statements from the Veteran's children and her husband as of February 2004 noted that the Veteran has asthma attacks.

With respect to an acquired psychiatric disorder, current diagnoses of PTSD, adjustment disorder, anxiety disorder, depression, major depression, depressive disorder, depressive disorder NEC, depressive disorder NOS, and delusional disorder NOS are of record.  Service treatment records contain a diagnosis of adjustment reaction to adult life.  The Veteran has indicated that she was sexually assaulted by her commanding sergeant during service.  She once again is competent to describe these events because they are within her personal experience.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  She also again appears at first glance to be credible in this regard.  Service personnel records show that she began serving in Germany in October 1977, as does her DD-214, and reflect several specific incidents of poor work performance beginning around December 1977 but none prior.  The Veteran's reports of sexual abuse also have been consistent.  The lay statement from the Veteran's husband at the time of her service in Germany conveys that she told him that she was being sexually abused contemporaneous to the time she claims it was occurring.  The lay statements from her children and husband as of February 2004 also convey that she related being sexually abused during service.  Further, VA treatment records dated from December 2002 to May 2005 document a report of sexual trauma.

The above raises questions regarding whether the Veteran's asthma and acquired psychiatric disorder are related to her service.  As such, a remand is necessary to arrange for her to undergo appropriate VA examinations and for etiology opinions to be rendered before adjudication can proceed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter that completely satisfies38 C.F.R. § 3.304(f)(5).  This letter accordingly shall set forth all examples listed in this regulation of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  A copy of the letter shall be documented in the claims file.

2.  Contact the Veteran and request that she fully complete and submit a new VA Form 21-4142 (Authorization and Consent to Release Information to VA) for Dr. M. and for South Fulton Medical Center.  For each of these treatment providers for which a new fully completed VA Form 21-4142 is submitted, attempt to obtain and associate with the claims file treatment records regarding the Veteran by following 38 C.F.R. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(1).  This shall include those dated since 1997 in the case of Dr. M., those dated from 1992 to 2001 in the case of South Fulton Medical Center, as well as any additional records identified by the Veteran as being held by either.  All contact with the Veteran and all attempts to obtain treatment records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file.

3.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by her during the course of this remand.

4.  After completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any asthma found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full history of her relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  The examiner next shall determine whether or not the Veteran has asthma.  If such a disability is diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or otherwise is related to the Veteran's service.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be provided for each opinion expressed.

5.  Also after completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full history of her relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  The examiner next shall opine whether or not the Veteran has an acquired psychiatric disorder in conformity with the DSM-IV.  For each such disability diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or otherwise is related to the Veteran's service.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be provided for each opinion expressed.

6.  Then readjudicate the issues of the Veteran's entitlement to service connection for asthma and entitlement to service connection for an acquired psychiatric disorder.  If either of the benefits sought on appeal is not granted, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


